Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 09/16/2019 have been reviewed and accepted by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-12, 14-15, 18, 20-25, 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives.

 	Regarding claim 10, Ives teaches a system ([0067] resource access-facilitating interaction system) for controlling a processing of a request from a client device based on a proximity of the client device to an intermediary control device, ([0011; 0183; 0238] controlling access to the secured system based on the users proximity to a gate, door, geofence perimeter) the system comprising:
(0272; client agent/point/register device) the intermediary control device including a memory and a processor, (0079; device which includes a processor) wherein the memory stores first instructions and second instructions, (0425; instructions executed by machine such as software code) and wherein the processor is configured to execute the first instructions to run application software; (0079; 0272; 0281; 0425; the client agent storing instructions, and can send the instructions, and a processor for executing instructions)
a beacon device ([0005] transceiver of the client agent device) in communication with the intermediary control device, (being part of the device and communicates with the processor) wherein the beacon device transmits a signal configured for receipt by the client device; ([0004-0005; 0011; 0267] the Bluetooth interface of the client agent/other device (equivalent to beacon device) communicate with user device (equivalent to client device), and [0011] using Bluetooth beacon communication via the transceiver, which is part of the intermediary control device;)
 	and a secured compartment (secured room/facility/location) including a locking mechanism (door lock/turnstile) in communication with the intermediary control device, ([0077; 0242] locking door, gate, turnstile, securing a resource (equivalent to compartment) which are controlled using the client agent device)
wherein the processor of the intermediary control device is configured to execute the second instructions to: 
receive, from the beacon device, (receiving by the processor of the client agent device, from the transceiver of the client agent device) proximity data (location/proximity data) indicative of the proximity (proximity and location information) of the client device (user device) to the intermediary control device (client agent device), (0011; 0019; 0203; 0239-0244; receiving by the processor of the client agent device via the client agent device transceiver location/proximity information of the client device)
wherein the proximity data is generated responsive to the signal transmitted from the beacon device; (The examiner respectfully points to 0011; of Ives which teaches Bluetooth Beacon technology, which uses these beacons to continuously send out a low-energy signal and used for location technology and proximity marketing; 0324; the client agent device sends out signals to the user device which in response transmits location information which is used to identify the user devices location)
receive, from the client device (user device), the request, wherein the request (access request) is associated with functionality (granting access to secure resource) of the application software (0226-0230; receiving by the client device a request from the user device, where the request provides specific information, and receives in return to the request specific information used for gaining access to a secure resource using specific software functionality of the client and user devices see 0083; 0139-0143; 0416; software application) and corresponds to an item (resource) within the secured compartment (locked room/facility/location/area); (0077; 0082-0083; 0171; 0180-0184; verifying the access code and constraints such as proximity data, and determining to grant access to the secured resource based on the software application process and negotiation between the client and user device) 
 verify, based on the proximity data, whether the proximity of the client device to the intermediary control device meets a threshold range; (0004; 0011; 0082-0083; 0183; 0238; 0302; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; [0011; 0183; 0238] controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter) the
responsive to verifying that the proximity of the client to the intermediary control device meets the threshold range,(see mapping above for verifying location) process the request using the application software (0083; software application) including by transmitting, to the secured compartment, (providing to the processor of the client agent device) a command configured to unlock (unlocking) the locking mechanism of the secured compartment, ([0070-0075; 0082; 0180-0183; 0239-0242; processing the request and granting access through the client agent device, to the secured resource, by unlocking the turnstile/door, which is operated by the processor of the client agent device)
wherein the unlocking of the locking mechanism grants access to the secured compartment for retrieval of the item; (0082; 00181-0182; unlocking the secured area, where the secured resource is stored)
and responsive to processing the request, transmit, to the client device, a response indicating the processing of the request (0176; 0181; when the access is granted, displaying a message indicating that access is granted (at the user device))

Regarding claim 11, Ives teaches the system of claim 10, and is disclosed above, Ives further teaches wherein the second instructions include instructions to: responsive to verifying that the proximity of the client device to the intermediary control device does not meet the threshold range, deny the request; and transmit, to the client device, a response indicating the denial of the request (0071; 0297-0299; when the code is not valid, or the access constraints are not met; that is the user device did not meet the requirements such as a threshold distance from agent device, the system denies the resource access to the user of the device; 0176; 0181; 0279; when the access is granted/denied displaying a message indicating that access is granted/denied (at the user device))

Regarding claim 12, Ives teaches the system of claim 10, and is disclosed above, Ives further teaches wherein the secured compartment includes one or more sensors, wherein the second instructions include instructions to: ([0179-0185; The gate or physical access device (equivalent to secured compartment) includes sensors for detecting device at a specific location)
determine, based on sensor data received from the one or more sensors of the secured compartment, that a person has approached the secured compartment; ([0179-0185; The gate or physical access device (equivalent to secured compartment) includes sensors for detecting device at a specific location, and has approached the physical access device to enter an access code)
([0004-0005; 0011; 0267] the Bluetooth interface of the client agent/other device (equivalent to beacon device) communicate with user device (equivalent to client device), and [0011] using Bluetooth beacon communication via the transceiver, which is part of the intermediary control device;)

Regarding claim 14, Ives teaches the system of claim 10, and is disclosed above, Ives further teaches wherein the signal is transmitted from the beacon device (client agent device transceiver) to the client device (user device) responsive to the receipt of the request, (signals and communication from the user device) from the client device, at the intermediary control device (client agent device) ([0011; 0016-0017; 0071; 0267; 0269-0272] the client agent device transmits and receives information from the user device, and in response to the user device sending signals to the client agent device, the client agent device transceiver transmits information back to the user device)

Regarding claim 15, the claim inherits the same rejection as claim 10 above for reciting similar limitations, Ives further teaches and monitoring the access to the secured compartment while the locking mechanism remains unlocked; ([0181] the physical access control device changes state from a locked to unlocked mode, and waits for an event (turnstile movement, door opening etc) to be detected and locks after the event; 0242; where the access point of the secured resource is monitored via video feed (equivalent to monitoring); since it monitors the access point all the time, then it is monitored when the physical access control device is in the unlocked mode)

Regarding claim 18, Ives teaches the system of claim 15, and is disclosed above, Ives further teaches wherein the second instructions include instructions to: terminate the access to the secured compartment (locking) responsive to a determination that a time period (predefined period of time) ([0181] the locking mechanism stays in the unlocked mode for a predefined period of time and then locking)

Regarding claim 20, Ives teaches the system of claim 15, and is disclosed above, wherein the second instructions to output the response indicating the processing of the request include instructions to: 
transmit the response indicating the processing of the request to the client device ([0279] transmitting a response to the user device indicating that access is granted or denied)

Regarding claim 21, the claim inherits the same rejection as claim 14 above for reciting similar limitations.

Regarding claim 22, Ives teaches the system of claim 21, and is disclosed above, Ives further teaches wherein the second instructions to process the request using the application software include instructions to:
 process the request (determine to grant access) responsive to a verification, based on the response to the signal, that the proximity of the client device to the intermediary control device meets a threshold range(0004; 0011; 0082-0083; 0183; 0238; 0302; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; [0011; 0183; 0238] controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter; ([0070-0075; 0082; 0180-0183; 0239-0242; processing the request and granting access through the client agent device, to the secured resource, by unlocking the turnstile/door, which is operated by the processor of the client agent device)


Regarding claim 23, the claim inherits the same rejection as claim 10 above for reciting similar limitations, Ives further teaches and responsive to the verification of the near proximity of the client ((0004; 0011; 0070-0075; 0082-0083; 0180-0183; 0238-0242; 0302; once the user is verified switching from locked to unlocked mode for a predefined period of time; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter; processing the request and granting access through the client agent device, to the secured resource, by unlocking the turnstile/door, which is operated by the processor of the client agent device)

Regarding claim 24, Ives teaches the system of claim 23, and is disclosed above, wherein the period of time during which the secured compartment remains unlocked is based on a threshold defined for the secured compartment (0181; the system remains in locked or unlocked mode for a specific period of time (equivalent to defined threshold)) or based on sensor data received from one or more sensors of the secured compartment.  

Regarding claim 25, Ives teaches the system of claim 23, and is disclosed above, Ives further teaches wherein the second instructions to cause the locking mechanism of the secured compartment within which the item is located to unlock for the period of time to allow the access to the item include instructions to:
 transmit a command configured to unlock the locking mechanism to the secured compartment, wherein the command is generated responsive to the request (0082; 0180-0181; the lock is unlocked for a predefined period of time, based on a command from the client agent, and is in response to a user device requesting access)

Regarding claim 27, Ives teaches the system of claim 23, and is disclosed above, Ives further teaches wherein the second instructions to verify the near proximity of the client device to the intermediary control device include instructions to: 
verify that a proximity of the client device (user device) to the intermediary control device (client agent device) meets a threshold based on proximity data generated by a beacon device (Bluetooth beacon used for tracking) based on a response to a signal transmitted from the beacon device to the client device (0011; 0019; 0203; 0239-0244; receiving by the processor of the client agent device via the client agent device transceiver location/proximity information of the client device; 0004; 0011; 0082-0083; 0183; 0238; 0302; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; [0011; 0183; 0238] controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter)

Regarding claim 28, Ives teaches the system of claim 27, and is disclosed above Ives further teaches wherein the intermediary control device (client agent device) includes the beacon device (transceiver of the client agent device) (0019; wherein the client agent device includes a transceiver for communication)


Regarding claim 29, Ives teaches the system of claim 27, and is disclosed above, Ives further teaches wherein the second instructions to cause the locking mechanism of the secured compartment within which the item is located to unlock for the period of time to allow the access to the item include instructions to:
 (0019; 0082; 0180-0181; the lock is unlocked for a predefined period of time, based on a command from the client agent device sent through the transceiver, and is in response to a user device requesting access)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives, in view of Hall (US 20190172331 A1)

Regarding claim 13, Ives teaches the system of claim 10, and is disclosed above, Ives further teaches wherein the second instructions include instructions to: terminate the access to the secured compartment responsive to a determination, based on second proximity data received from the beacon device, that the client device is no longer in proximity to the intermediary control device.  
(no longer inside the container) (0070-0071; 0079; 0082-0083; 0090-0091; once the user exits the container/warehouse and sensor presence information no longer indicates the user is inside the container)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives to include locking the container when the user is no longer within the container
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Regarding claim 16, Ives teaches the system of claim 15, and is disclosed above, Ives does not explicitly teach wherein the secured compartment includes one or more sensors, wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to: 
receive sensor data from the one or more sensors of the secured compartment; 
and responsive to the unlocking of the locking mechanism, 
monitor the access to the secured compartment based on the sensor data.  
In an analogous art Hall teaches wherein the secured compartment includes one or more sensors, wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to: (secured container, and a computer running different systems such as the inventory tracking and access control systems (equivalent to instructions))
(sensor reading) from the one or more sensors (plurality of sensors) of the secured compartment;(secured container) ([0036] receiving sensor data from the door of the container)
and responsive to the unlocking of the locking mechanism, (when the door is unlocked) monitor the access to the secured compartment based on the sensor data ([0061] monitor the presence of the user inside the container, and monitor the status of the door to the container)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives to include a monitoring system with sensors, that monitors a secure compartment when it is unlocked as is taught by Hall
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Regarding claim 17, Ives in view of Hall teach the system of claim 16, and is disclosed above, Ives does not explicitly disclose but Hall teaches wherein the second instructions include instructions to: 
terminate the access to the secured compartment responsive to a determination, (locking the door after a user leaves and no presence is detected) based on the sensor data, (based on the sensors for the RFID tags of items in the container) that the item has been removed from within the secured compartment (0070-0071; 0079; 0082-0083; 0090-0091; once the user exits the container/warehouse the system locks the door, and sends the user a list of items removed from the container) 
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives to include a monitoring system with sensors, that monitors a secure compartment and end the process of accessing based on analysis of item removal
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Regarding claim 19, Ives teaches the system of claim 15, and is disclosed above, Ives does not explicitly teach wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to: determine that the item has been 
	In an analogous art Hall teaches wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to:
 	determine that the item has been retrieved from the secured compartment; ([0070-0071] determining an item was removed from the container)
and update a database (storage on the inventory management system) associated with an inventory for the intermediary control device (inventory management system) based on the retrieval of the item from the secured compartment (0064; 0067; 0070-0071; updating at the inventory management system the inventory of the container)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives to include managing inventory in the locked area as is taught by Hall
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives, in view of Phelps et al (US 20130132307 A1)

Regarding claim 26, Ives teaches the system of claim 23, and is disclosed above, Ives does not explicitly disclose wherein the secured compartment is one of a plurality of secured compartments in communication with the intermediary control device, wherein the instructions include instructions to: select the secured compartment from amongst the plurality of secured compartments for the processing of the request based on an indication of the item within the request
(Fig 1 plurality of secure compartments) in communication with the intermediary control device, (fig 1 charging station) wherein the instructions include instructions to: ([0050] software instructions) select the secured compartment from amongst the plurality of secured compartments for the processing of the request based on an indication of the item within the request (0007-0009; 0042-0043;identifying a first secure compartment based on the user request, and unlocking the secure compartment for storing or retrieval on an item inside the compartment)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives to include opening one of a plurality of compartments in response to the user request for retrieving/storing an item inside the compartment as is taught by Phelps
The suggestion/motivation for doing so is to better secure resources [0004-0006]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/             Supervisory Patent Examiner, Art Unit 2451